Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	
DETAILED ACTION
This communication is responsive to the amendments filed on 07/19/2022. 
Claims 5-8 have been cancelled. 
Claims 1-2, 4, 9-10 and 12-15 have been amended. 
Claims 1-4 and 9-15 are presented for examination. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 9-12, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sano (U.S. Patent Application Publication No. 20110225071) in view of Takahashi (JP2006092273) (English Translation Attached).  
	As per Claims 1,9, and 10, Sano teaches an information processing device of a child store communicably connected to a mother store terminal of a mother store (Sano teaches a CPU of a tag management server (FIG. 5) connected to a head office server (FIG. 3) of a delivery center (i.e. mother store) [0108] that manages a plurality of stores in a commodity-information presenting system (FIG. 1)), the information processing device comprising:
	at least one memory configured to store instructions (FIG. 5); and
	at least one processor configured to execute the instructions to (FIG. 5):
		acquire an item ID and an item quantity of an item at the child store (Sano teaches display quantities, stock quantities, and item IDs stored in the system (FIG. 11));
		generate an item request including a request quantity,  based on the item ID, the item quantity, and a quantity of an item stock in the child store (Sano teaches the tag management server sending a request to the head office including a store ID and a commodity code (FIG. 12) [0111-0112] based on a stock being zero in the child store [0097] [0101]);
		transmit the item request to the mother store terminal (Sano teaches relaying requests to the head office server (FIG. 12));
		receive, from the mother store terminal, replenishment date and time of the item, (Sano teaches the head office server transmitting the arrival information for products needing replenishment (FIG. 12) and that the products are replenished from a delivery center (FIG. 12) [0108]); and
		output the replenishment date and time of the time on the touchscreen display for the customer (Sano teach outputting the replenishment date and time (FIG. 2)).
	Sano does not explicitly disclose an item quantity of an item input at a touchscreen display by a customer (Takahashi teaches “Note that the input of the number of products to be temporarily pressed is executed by providing a screen for inputting the number of products after the product selection unit 221a-d is pressed on the product selection screen 221 illustrated in FIG.”).  
It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Sano with the limitations of Takahashi in order to allow more system customization, thereby enhancing flexibility, and thus increasing customer and merchant satisfaction.  One having ordinary skill in the art would be motivated to make this modification in order to refine order requests, thereby mitigating potential waste, and thus reducing system costs.  These inventions when viewed in a combined state would yield predictable results in accommodating store inventories.  
Sano does not explicitly disclose determined based on a comparison result of the request quantity of the item request against a quantity of an item stock in the mother store. However, JI disclose this (at least see Abstract; [0037] and [0118]).
It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Sano with the limitations of JI in order to allow more system customization, thereby enhancing flexibility, and thus increasing customer and merchant satisfaction.  One having ordinary skill in the art would be motivated to make this modification in order to refine order requests, thereby mitigating potential waste, and thus reducing system costs.  These inventions when viewed in a combined state would yield predictable results in accommodating store inventories.  
	As per Claim 2, Sano teaches generate the item request (Sano teaches the tag management server sending a request to the head office including a store ID and a commodity code (FIG. 12) [0111-0112] based on a stock being zero in the child store [0097] [0101]).
Sano does not explicitly disclose but Takahashi does teach to include the request quantity calculated based on the item stock in the child store and the item quantity (Takahashi teaches “The display shelf PC 200 acquires in-store inventory information from the store server (S106 in FIG. 6), and acquires the number of available stocks from the inventory information 115 included therein (S107 in FIG. 6). More specifically, the available inventory quantity is obtained by subtracting the provisional reserve inventory quantity 1152, the delivery inventory quantity 1153, and the delivery inventory quantity 1154 from the inventory quantity 1151 of the inventory information 115 indicated by the in-store inventory information 110.”).
	It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Sano with the limitations of Takahashi in order to allow more system customization, thereby enhancing flexibility, and thus increasing customer and merchant satisfaction.  One having ordinary skill in the art would be motivated to make this modification in order to refine order requests, thereby mitigating potential waste, and thus reducing system costs.  These inventions when viewed in a combined state would yield predictable results in accommodating store inventories.  

	As per Claim 3, Sano teaches generate the item request (Sano teaches the tag management server sending a request to the head office including a store ID and a commodity code (FIG. 12) [0111-0112] based on a stock being zero in the child store [0097] [0101]).  
Sano does not explicitly disclose but Takahashi does teach by setting the request quantity to be a quantity more than a difference between the item quantity and the item stock in the child store (Takahashi teaches “The display shelf PC 200 acquires in-store inventory information from the store server (S106 in FIG. 6), and acquires the number of available stocks from the inventory information 115 included therein (S107 in FIG. 6). More specifically, the available inventory quantity is obtained by subtracting the provisional reserve inventory quantity 1152, the delivery inventory quantity 1153, and the delivery inventory quantity 1154 from the inventory quantity 1151 of the inventory information 115 indicated by the in-store inventory information 110.”).
It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Sano with the limitations of Takahashi in order to allow more system customization, thereby enhancing flexibility, and thus increasing customer and merchant satisfaction.  One having ordinary skill in the art would be motivated to make this modification in order to refine order requests, thereby mitigating potential waste, and thus reducing system costs.  These inventions when viewed in a combined state would yield predictable results in accommodating store inventories.  

	As per Claims 4, 14, and 15, Sano teaches detect a display quantity of the item displayed on a display fixture in the child store (FIG. 12); and generate the item request based on the item quantity, the display quantity of the item, and the quantity of the item stock in the child store (FIGs. 11, 12).

	As per Claim 11, Sano teaches the replenishment date and time represent when a store clerk of the mother store replenishes the child store with the item on the item request (Sano teaches the worker of the delivery center loading the delivery vehicle based on the determined replenishment time [0108]).

	As per Claim 12, Sano teaches receive, when an item stock in the mother store is more than the request quantity of the item, the replenishment date and time (Sano teaches updating the display processing with a time and date based on replenishment from the delivery center (FIG. 12) (i.e. the delivery center must have sufficient items)).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sano (U.S. Patent Application Publication No. 20110225071) in view of Takahashi (JP2006092273) (English Translation Attached) and Klein (U.S. Patent Application Publication No. 20130151381).  

	As per Claim 13, Sano teaches receive the replenishment date and time in which a store clerk of the mother store moves the item of the item request, to the child store, for replenishment, when an item stock is more than the request quantity included in the item request (Sano teaches updating the display processing with a time and date based on replenishment from the delivery center (FIG. 12) and that a worker of the delivery center facilitates the move [0108] (i.e. the delivery center must have sufficient items)).  
	Sano does not explicitly disclose but Klein does teach moving items between child stores (i.e. from  another child store to the child store…when an item stock in another child store is more) in paragraph [0040] to prevent customers from long wait times.  
	It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Sano with the limitations of Klein in order to mitigate long wait times for customers [0040].  These inventions when viewed in a combined state would yield predictable results in moving inventory for consumers.  
Response to Arguments
Applicant’s arguments with respect to claims 1-4 and 9-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE E BRUNER whose telephone number is (571)272-0644. The examiner can normally be reached 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571) 272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FATEH M OBAID/Primary Examiner, Art Unit 3627